Title: John Adams to John Jay, 15 Dec. 1785
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 15. 1785
            
          

          There are mysterious Movements, of various kinds, that ought to be
            observed and reflected on, although We cannot draw any certain Conclusions from
            them.
          General Faucett, is often at the Levee not indeed, on Wednesdays,
            nor at the Drawing Room on Thursdays, on which occasions the Foreign Ministers attend,
            but on Frydays, when there are no Strangers, and when only the Ministers of State, and
            the Officers of the Army and Navy, and Some of their own foreign Ministers and other
            civil officers, appear.—from this Circumstance, certain warm Imaginations, entertain
            Suspicions, that Faucett is to be Sent to Brunswick, Hesse, Anspack, &c, to
            inlist another Body of Mercenaries.—But it is more probable, it is to consult upon
            certain Points relative to the Pay, of the German Troops, for time And Services that are
            passed.
          General Arnold is gone out to America too. . . from this some
            Persons have conjectured, that War, is determined on, or at least thought not
            improbable. . . He went to Hallifax in a Vessell of his own, with a Cargo of his own,
            upon a trading Voyage as it is given out. . . This I can Scarcely believe. . . it would
            hardly be permitted, a General Officer to go upon Such a Trade. He Said himself, he had
            a young Family, to provide for and could not bear an idle Life. This is likely enough. .
            . I rather think then that he has obtained leave to go out, and purchase himself a
            settlement in Nova Scotia or Canada, that he may be ready against the Possibility of a
            War, and that he may be out of the Way of feeling the Neglect and Contempt in which he
            is held by, not only the Army but the World in general.
          Joseph Brant, has lately arrived with Lt Governor Hamilton from
            Quebec, and the Indian has been presented to the King, at a Fryday Levee, I Suppose as a
            Colonel in the British service. . . This confirms and increases the Reports of a general
            Confederation of the Indian Nations against the United States, which the Refugees
            propagate, partly from the Pleasure they take in the Thought and partly, to perswade
            Government to build ships and Forts upon the Lakes, Services in which they hope to get
            Employment under the Crown, and the Fingering of some of its Money. . . Brant has been
            heretofore in England and is probably sent for now to be consulted, as well as Hamilton.
            . But there are Such Disputes and Discontents in Canada, that the Ministry know not what
            course to Steer, and I Suppose, wish to have Carlton & Habliman Hamilton and
            Brant, alltogether Face to Face, that they may determine what to do.—They will determine
            all at once, who shall be Governor, what Form the Government shall have; Whether to give
            up the frontier Posts, whether to Treat with the Indians, for Neutrality or Alliance,
            whether to build ships or Forts upon the Lakes &c. But as this Cabinet is
            extreamly undecided they cannot but be secret, untill they shall be forced to determine.
            We may learn something in the Winter session of Parliament, but shall not know the whole
            till next summer.
          The Marquis de la Fayette and Coll Smith, have returned from
            Germany, somewhat allarmed at the Impression made in that Country, by the English News
            Papers to our disadvantage. When I first became acquainted a little in Europe I was
            constantly chagrined by this perpetual Impudence of the public Prints, and have all
            along done as much as my time and means would admit of, to detect it: But I have long
            since found it an Augean Stable.
          The Truth is, that these Misrepresentations, instead of being
            discountenanced are encouraged by every Court and Government in Europe. . . The Secret
            Motive is, the Fear of Emigrations. America is popular. it is a Novelty.—There is an
            Abundance of Provisions, a plenty of Employment in Agriculture Handicrafts, Navigation
            and Commerce.—The Multitudes in every nation are poor, loaded with Taxes; the
            necessaries of Life dear, and Employment difficult to obtain, and very meanly paid. This
            occasions an Impatience and discontent at home, and an ardent desire to emigrate to the
            United States. Every Government in Europe is very sensible of this, and therefore, all
            the Scribblers in their Pay or under their Influence which are almost all that exist,
            are encouraged to collect every Circumstance, which can throw a damp, upon the Spirit of
            Emigration, and every Tale of the kind, every story which represents America disunited,
            in Confusion, Anarchy, poor, distressed miserable, is eagerly catched at, and true or
            false is industriously repeated by Setters and Runners and an ignorant People are thus
            deceived into a Belief that it is at least doubtfull whether they shall be more
            comfortable in America than at home. —if We look into the foreign Gazettes which
            circulate in France and are under French Influence, as the Gazette D’Avignon the Gazette
            de deux Ponts, the Brussells Gazette, & others We find as many political
            Inventions to this Purpose as in the English Newspapers. I say this from Knowledge, for
            I have examined those Publications with Attention with this very view, for a long time
            together. Even the French Mercury, published under the Inspection of Government, and
            avowed by it, is but little purer than the rest, for the French are averse to
            Emigrations, and much afraid of them.
          In England, there is not one Newspaper but is full of such dismal
            and such false representations; one Paper in the City, under the Influence of an Irish
            Volunteer, has lately discovered some Inclination to be more impartial. But all the
            Writers in the rest, are busily employed in abusing Us, and it so far encouraged by all
            Parties, chiefly from this dread of Emigrations, that it is unpopular to insert any
            Thing to the Contrary. It has even been refused to insert the Acts of Congress or the
            states the Speeches of Governors and other public Proceedings in the Knowledge of which
            this Nation is greatly interested, without paying at the rate of Advertisements, and
            this even by a News Writer who peakes piques himself upon his Impartiality
            And boasts that his Paper is open to all parties. Dr Price,
            is continually abused for his Pamphlet, and sometimes expressly because it tends to
            encourage Emigrations.
          In this state of Things, I must be cautious. . . I am not able to
            pay the Scribes, like an Exchequer, nor to promise them pay or Promotion like an
            opposition.—And indeed Paragraphs in our Favour Seem only to provoke, ten Inventions
            against Us. Something might be done in time however, by mixing in Conversation and
            explaining or contradicting the grossest and worst abuses. But this can be done in these
            Countries only by the Civilities of the Table and by a liberal Hospitality, in which We
            are much Streightened.—House Rent, Furniture, Carriage, and a certain Number of
            servants, with the daily expences of Living, which cannot be avoided without becoming
            the scorn of the World and without being insulted by every Footman and Porter, consumes
            all and more than all our Allowance.—I feel for the Circumstances of my Country as much
            as any Man in it, but I am sure those Circumstances will not be mended, by extream
            Parcimony in the Support of her servants and Negotiations in Europe. Frugality in
            America is a great Virtue, and it ought to be attended to by all Employed in Europe, but
            We shall find that Hospitality and even Splendor and Magnificence, is essential to the
            support of our Reputation in every Country of Europe, even in Holland, and much more so
            in England, than even at Versailles, tho We cannot make a formal distinction between
            these two. When your Ministers are seen to take Rank of Nobles and Bishops at saint
            James’s, who Spend many Thousands a Year and are observed to live at home and appear,
            abroad, with what is called “la plus infame æconomie,” which is the Expression every day
            in Vogue, you will find, that neither you nor they will be considered as of any
            Consequence. To talk of Republican Simplicity is to make it worse.—Every Republican Idea
            is detested, and they think themselves bound in duty, to ridicule it and beat it out of
            Countenance, in self Defence.
          Your Ministers abroad, must keep a Table for the Entertainment of
            their Countrymen, for the Entertainment of strangers who are presented at Court and
            consequently to them, to return the Civilities that are shewn them by foreign Ministers,
            and by People of high Rank in the Country, they ought to keep a Table at Times for the
            Entertainment of Men of Letters and Eminence in Arts and sciences, by which they might
            remove the Prejudices of the World against their Country & themselves, and
            attract some Attention and good Will to both.—How far any of these Things are in our
            Power to do, I chearfully submit to the Consideration and decision of
            Congress, being determined to do every Thing in My Power with the means I have, and to
            be happy myself whether I make a little Figure or a great one.
          With great Esteem and Respect I have / the Honour to be, dear sir
            your most / obedient and most humble servant

          
            
              John Adams
            
          
        